Citation Nr: 0020894	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  92 - 10 875A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Whether the claim of entitlement to an effective date prior 
to January 10, 1992, for a grant of service connection for 
post-traumatic stress disorder is legally meritorious.

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	G.T. Reilly, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971, including service in the Republic of Vietnam from 
August 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

During the pendency of this action, a rating decision of July 
1996 increased the evaluation of the veteran's service-
connected post-traumatic stress disorder (PTSD) to 70 percent 
and granted a total (100 %) disability rating based on 
unemployability due to a mental disorder under the provisions 
of  38 C.F.R. § 4.16(c) (in effect prior to November 7, 
1996), with an effective date of November 3, 1994.  That 
action granting a total disability rating based upon the 
veteran's service-connected mental disorder rendered moot the 
veteran's appeal for an increased rating for PTSD.  
Accordingly, the only issue remaining in appellate status in 
the veteran's appeal for an effective date prior to January 
10, 1992, for a grant of service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received at the RO on July 25, 1988; the veteran 
subsequently failed to report for a scheduled VA examination 
and failed to provide requested evidence, and his claim was 
denied.

2.  The veteran failed to initiate an appeal of the denial of 
his claim for service connection for PTSD, and that decision 
became final.

3.  In November 1988, the veteran submitted additional 
evidence to reopen a claim of entitlement to service 
connection for PTSD; however, he again failed to report for a 
scheduled VA examination and his claim was considered 
abandoned after one year.  

4.  On January 10, 1992, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence and, following extensive development, a 
rating decision of March 1996 granted service connection for 
PTSD, evaluated as 30 percent disabling, effective January 
10, 1992, the date of receipt of his reopened claim.

5.  The claim of entitlement to an effective date prior to 
January 10, 1992, for a grant of service connection for PTSD 
lacks legal merit.  


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
January 10, 1992, for a grant of service connection for PTSD 
is legally insufficient.  38 U.S.C.A. §§ 501(a), 5107(a), 
5110(a) (West 1991);  38 C.F.R. §§ 3.158(b), 3.304(f), 
3.400(b)(2), 3.655(b) (1999);  Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995);  Sabonis v. Brown,  6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts and Procedural History

The record shows that the veteran's initial claim of 
entitlement to service connection for PTSD (VA Form 21-526) 
was received at the RO on July 25, 1988.  The veteran's DD 
Form 214 showed that he served in the Republic of Vietnam 
during the Vietnam era; that his military occupational 
specialty was light weapons infantryman (11B); and that he 
received no awards or decorations for valor, did not receive 
the Combat Infantryman Badge, and was not awarded the Purple 
Heart medal.  The veteran was asked by RO letter of August 
11, 1989 to provide specific details concerning his inservice 
stressful incidents and was advised that such information 
must be received by VA within one year of the date of the 
letter, otherwise benefits would not be paid prior to the 
date of receipt.  The veteran did not respond to that 
request.  He was further asked by RO letter of August 12, 
1989 to submit medical evidence of treatment for the claimed 
disability, and to complete and return authorizations to 
release his medical records to VA.  That letter also advised 
him that such information must be received by VA within one 
year of the date of the letter, otherwise benefits would not 
be paid prior to the date of receipt.  He made no response to 
those requests, and failed to execute and return the medical 
release authorizations provided.  A VA psychiatric 
examination of the veteran was scheduled for September 13, 
1988.  Although the veteran was notified in writing of the 
scheduled VA examination, he failed to report for that 
examination, and his claim was denied.  The veteran was 
notified of that adverse determination and of his right to 
appeal by letter of September 28, 1988.  He failed to 
initiate an appeal, and that decision became final.

In November 1988, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence, including a VA hospital summary and report of 
psychological testing, dated in August 1988, showing a 
diagnosis of adjustment disorder with PTS [sic] features.  
Another VA psychiatric examination of the veteran was 
scheduled and he was advised by RO letter that failure to 
report for the scheduled examination might result in 
disallowance of his claim.  Two weeks prior to the 
examination, he was sent a letter reminding him of the date, 
time, and place of the scheduled examination, and that his 
entitlement to benefits was based on the results of the 
evaluation.  He subsequently failed to report for the 
scheduled VA psychiatric examination on January 20, 1989, and 
his claim was considered abandoned.  No further communication 
was received from the veteran for approximately three years.  

On January 10, 1992, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence.  A hospital summary from Mercy Health 
Center, dated in March and April 1983, diagnosed PTSD, while 
a VA hospital summary and treatment notes dated in April and 
May 1983 diagnosed major depression with psychotic features.  
Treatment records from Dubuque/ Jackson County Mental Health 
Center, dated from April to November 1987, offered diagnoses 
of major depression with melancholia.  A February 1989 letter 
from Thomas R. Anderegg, a psychologist, noted treatment of 
the veteran at Dubuque/ Jackson County Mental Health Center 
for severe depression.  A subsequent letter from the same 
individual, dated in August 1989, offered a diagnosis of 
PTSD.  A January 1991 report of psychiatric consultation by a 
VA psychiatrist offered a diagnosis of PTSD based on 
unverified stressors alleged by the veteran.  A report of VA 
psychiatric examination, conducted in January 1992 diagnosed 
major depressive disorder with mood-incongruent psychotic 
features.  The veteran's claim for service connection for 
PTSD was denied by rating decision of June 1992, and the 
veteran initiated a timely appeal.  

In June 1992, the veteran submitted a stressor letter, and a 
personal hearing was held at the RO in September 1992.  A 
December 1992 letter from Patrick M. Flynn, a licensed 
clinical social worker, offered his opinion that the veteran 
had PTSD.

Pursuant to a Remand decision of this Board, dated in March 
1995, the RO requested additional evidence in support of the 
veteran's claim from the National Personnel Records Center 
and the US Army & Joint Services Environmental Support Group 
(ESG).  A February 1995 psychiatric assessment and treatment 
notes from David J. Houlihan, MD, a private psychiatrist, 
diagnosed chronic PTSD in the veteran, described as severe, 
delayed onset; major depressive disorder, recurrent, severe, 
without psychotic features; and dysthymia.  A VA hospital 
summary in February 1995 offered a provisional diagnosis of 
PTSD.  A VA hospital summary and treatment notes, dated from 
March to May 1995, diagnosed chronic PTSD, while a VA 
psychiatric examination conducted in May 1995 diagnosed PTSD 
and dysthymia.  A subsequent VA psychiatric examination in 
August 1995 diagnosed dysthymic disorder, PTSD, and an 
antisocial personality disorder.  In August 1995, the veteran 
submitted treatment notes from Patrick M. Flynn, dated from 
May 1988 to August 1995, showing diagnoses of PTSD and major 
depression.  In December 1995, the veteran submitted a letter 
and affidavit from Thomas W. Tardy, III, a former service 
comrade, certifying the veteran's participation in combat 
while serving in the Republic of Vietnam.  A rating decision 
of March 1996 granted service connection for PTSD, evaluated 
as 30 percent disabling, effective January 10, 1992, the date 
of receipt of his reopened claim.  

The veteran initiated an appeal, seeking an evaluation in 
excess of 30 percent for PTSD and an effective date prior to 
January 10, 1992, for the grant of service connection for 
PTSD.  In June 1996, he filed VA Form 21-8940, claiming 
entitlement to a total disability rating based on 
unemployability due to service-connected PTSD.  He further 
submitted VA Form 21-4192, showing that he had quit his job 
on November 2, 1994.  A rating decision of July 1996 denied 
entitlement to a total disability rating based on 
unemployability.  

A VA psychiatric examination, conducted in July 1996, 
diagnosed PTSD, major depression, and an antisocial 
personality disorder, finding that the veteran was 
significantly impaired in his social and occupational 
functioning secondary to PTSD.  A rating decision of July 
1996 increased the evaluation of the veteran's service-
connected PTSD to 70 percent and granted a total (100 %) 
disability rating based on unemployability due to a mental 
disorder under the provisions of  38 C.F.R. § 4.16(c) (in 
effect prior to November 7, 1996), with an effective date of 
November 3, 1994.  As noted in the Introduction section, that 
action granting a total disability rating rendered moot the 
veteran's appeal for an increased rating for PTSD.  
Accordingly, the only issue remaining in appellate status in 
the veteran's appeal for an effective date prior to January 
10, 1992, for a grant of service connection for PTSD.

At a personal hearing held before the undersigned Member of 
the Board, sitting in Video Conference in Des Moines, Iowa, 
in May 1997, the veteran and his spouse offered testimony as 
to the onset, extent, severity, and resulting impairment of 
social and industrial functioning associated with his 
service-connected PTSD.  With the assistance of the veteran's 
attorney, the veteran's spouse offered a well-organized, 
articulate, and compelling history of the veteran's symptoms 
and behavior from the earliest days of their marriage.  She 
expressed the opinion that the veteran was entitled to an 
effective date earlier than January 10, 1992, for the grant 
of service connection for PTSD, noting his claim received on 
July 25, 1988, and medical evidence showing a diagnosis of 
PTSD as early as 1983.  The Board finds that the veteran's 
spouse is a reliable historian and a credible witness.  A 
transcript of the testimony is of record.  

During the hearing, the appellant introduced additional lay 
and medical evidence with a waiver of initial review by the 
RO.  That evidence included a May 1997 letter from David J. 
Houlihan, the veteran's private psychiatrist, who noted that 
he had treated the veteran for PTSD since February 1995, and 
that the veteran had offered a history of symptoms beginning 
after service and intensifying in 1982.  A June 1997 letter 
from Patrick F. Flynn, a licensed social worker, stated that 
he had treated the veteran from time to time since May 1988; 
that the veteran had a history of rage and avoidant social 
behavior since service; that the veteran had a emotional 
breakdown in 1982; and that he was totally disabled due to 
his PTSD symptoms in May 1988.  

The appellant also entered into evidence a copy of a suicide 
note written by his son; copies of his son's medical records, 
dated from April 1978 to February 1996; a duplicate copy of a 
December 1992 letter from Patrick F. Flynn previously 
considered; several documents which did not address and are 
not relevant to the matter at issue; a statement citing the 
provisions of  38 C.F.R. § 3.159; multiple lay statements 
from the parents of the veteran, from the veteran's sisters, 
from the veteran's brothers and sisters-in-law, from the 
veteran's niece, from both of the veteran's sons, and a four-
page statement and summary by the appellant's spouse, all of 
which provided a summary of events and their individual 
personal observations concerning the veteran's actions and 
behaviors in his home, in their homes, and elsewhere 
following his return from Vietnam, and the effect of the 
veteran's illness on the veteran's household, his immediate 
family, and his extended family.  With that material, the 
appellant also provided a waiver of initial review by the RO.  

The appellant contends that the RO erred in failing to assign 
an effective date prior to January 10, 1992, for the grant of 
service connection for PTSD because it did not take into 
account or properly weigh the medical and other evidence of 
record.  It is contended that private and VA medical evidence 
establishes the clinical presence of PTSD as early as 1983, 
and that the veteran should be awarded VA disability 
compensation benefits from the date of the initial diagnosis 
of PTSD.

II.  Analysis

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991) 
and  38 C.F.R. § 3.400 (1999), the effective date of an 
evaluation and award of VA disability compensation benefits 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
The effective date of an evaluation and award of VA 
disability compensation benefits based upon a claim of direct 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1999). 

The record shows that the veteran's original claim for 
service connection for PTSD, received at the RO on July 25, 
1988, was denied due to the veteran's failure to report for a 
scheduled VA examination and failure to provide requested 
evidence.  
Governing regulations provide that when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with paragraph (b) of this section.  Paragraph (b) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  There was 
no evidence in the record at that time which established that 
the veteran had served in combat; there was no evidence that 
he had experienced any stressful incidents during service; 
there was no competent medical evidence linking current 
symptomatology to an inservice stressor; and there was no 
medical evidence establishing a clear diagnosis of PTSD, as 
required by  38 C.F.R. § 3.304(f) (1999).  Accordingly, his 
claim was denied.  The veteran did not initiate an appeal, 
and that decision became final.

In November 1988, the veteran undertook to reopen his claim 
of entitlement to service connection for PTSD by submitting 
additional evidence.  That evidence did not provide a clear 
diagnosis of PTSD, and a VA psychiatric examination was 
scheduled to determine whether the veteran had PTSD.  
However, the veteran again failed to report for the scheduled 
VA examination.  When entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken in accordance with paragraph (b) of 
this section.  Paragraph (b) provides, in pertinent part, 
that when a claimant fails to report for an examination 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, as here, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (1999).  In addition, governing 
law and regulations provide that where evidence requested in 
connection with a claim to reopen is not furnished within one 
year after the date of request, the claim shall be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim (emphasis added).  38 U.S.C.A. § 501(a) 
(West 1991);  38 C.F.R. § 3.158 (1999).  Further, when the 
veteran fails without adequate reason to respond to an order 
to report for VA examination within one year from the date of 
request and payments have been discontinued, the claim for 
such benefits will be considered abandoned.  38 C.F.R. 
§ 3.158(b) (1999).  Accordingly, the veteran's reopened claim 
for service connection for PTSD was considered abandoned 
after one year.  

On January 10, 1992, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence and, following extensive development to 
establish combat stressors, a rating decision of March 1996 
granted service connection for PTSD, evaluated as 30 percent 
disabling, effective January 10, 1992, the date of receipt of 
his reopened claim.  As noted, 38 U.S.C.A.  § 5110(a) (West 
1991) and  38 C.F.R. § 3.400 (1999) provide that the 
effective date of an evaluation and award of VA disability 
compensation benefits based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  In 
accordance with that authority, the effective date of the 
grant of service connection for PTSD was January 10, 1992, 
the date of receipt of the veteran's reopened claim.  

The Court has held that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995)(entitlement 
to an earlier effective date for payment of death benefits);  
Sabonis V. Brown,  6 Vet. App. 426, 430 (1994)(where plain 
language of statute is unambiguous, there is no basis for 
relief).  Thus, the Board finds that the claim for an 
effective date prior to January 10, 1992, for a grant of 
service connection for PTSD lacks legal merit under the law.  

The Board is bound in its decisions by legislation enacted by 
Congress, the regulations of the Department, instructions of 
the Secretary of Veterans Affairs, precedent opinions of the 
chief legal officer of the VA, and precedent opinions of the 
United States Court of Appeals for Veterans Claims.  
38 U.S.C.A. § 7104 (West 1991).  While the veteran now seeks 
relief from the consequences of his failure to report for the 
scheduled VA examinations or to provide requested evidence in 
support of his claim, the Board notes that the effective date 
of the award of VA disability compensation benefits based 
upon original or reopened claims, as in the instant appeal, 
is controlled solely by the above-cited law and regulations.  
Further, the record establishes that the veteran was notified 
of the consequences of failing to appear for the scheduled 
examinations and of failing to provide the requested medical 
and other evidence, and that he made an informed decision not 
to cooperate in the development, evaluation, and adjudication 
of his claim.  

In the absence of a meritorious claim, the appeal for an 
effective date prior to January 10, 1992, for a grant of 
service connection for PTSD must be denied.  


ORDER

Evidence of a legally meritorious claim of entitlement to an 
effective date prior to January 10, 1992, for a grant of 
service connection for PTSD not having been submitted, the 
claim is denied.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

